November 3, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                      VICTOR CHARLES BARBER, Appellant

NO. 14-11-00656-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on July 14, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.